Citation Nr: 1424971	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  03-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed hepatitis C.  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attoney at Law



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the RO.  

In September 2003, the Veteran testified at a hearing before a Decision Review Officer (DRO) held at the RO; a transcript of that hearing is of record.  

In January 2007, the Board denied service connection for hepatitis C.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In a June 2008 Order, the Court vacated the January 2007 decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  

In June 2009, August 2010 and May 2013, the Board remanded the appeal for additional development.  Following substantial compliance with the remand directives, the case has returned to the Board.  

The VBMS and Virtual VA folders have been reviewed.  




FINDINGS OF FACT

1. The Veteran is not shown to have many manifested complaints or findings referable to hepatitis or a liver disorder in service or for many years thereafter.  

2. The probative evidence relates the Veteran's hepatitis C infection to post-service risk factors.  

3. The preponderance of the evidence is against finding that hepatitis C was first manifest during service or that it is otherwise related to any risk factor during active duty service or other event therein.  

4. Findings of cirrhosis of the liver were not shown until many years after service.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by a hepatitis C infection that was incurred in or aggravated by active military service; nor may cirrhosis of the liver be presumed to have been incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in October 2001, August 2009, and February 2012, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of the information he was responsible for providing and of the evidence VA would attempt to obtain.  

The Veteran was provided notice of how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the July 2013 Supplemental Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains available service treatment records and available VA medical center records.  In this regard, the Board acknowledges that despite efforts to obtain them, certain records are unavailable.  

Specifically, VA was unable to obtain in-service hospitalization records from Lackland Air Force Base, of outpatient records from the VA Medical Center in East Orange, New Jersey for the year 1969.  In May 2012, the RO completed a Formal Finding on the Unavailability of Federal Records and notified the Veteran of same.  

The Veteran was afforded a VA examination in July 2013 to determine the nature and etiology of claimed hepatitis C.  

In March 2014, the attorney argued that the opinion was inadequate because the examiner failed to adequately consider the Veteran's statement that he was treated and diagnosed with hepatitis within one year of his in-service surgery and within one year of his discharge from service.  

On review, the VA examiner conducted an in-person examination and reviewed the claims folder.  She discussed his medical history and pertinent records in detail, to include his reports that he was told that he had hepatitis in the late 1960's or 1970's.  

The examiner provided sufficient rationale and the Board finds the opinion adequate.  An additional opinion is not needed.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2013).



Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir.2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.").  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)). 

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


Factual Background

The Veteran asserts in his testimony and in his correspondence to VA that his hepatitis C infection is related to a foot surgery that he had during service.  At the hearing, he testified that he had surgery in 1968 on his foot and was hospitalized for a month.  He reported being seen at VA in 1969 and undergoing a liver biopsy and blood work that showed "hepatitis-other" at that time.   

A review of service records shows that they negative for any complaints or findings related to hepatitis or a liver disorder.  On a report of medical history completed at separation in July 1968, the Veteran denied having had any operations.  

Notwithstanding, the service records support the fact that the Veteran was hospitalized for a foot problem.  Specifically, in November 1967, he was found to have an abscess between the left fourth and fifth toes.  The infection had been present for seven days and had progressed to an abscess.  He had been placed on Erythromycin three days prior.  He was referred for hospitalization.  

The VA records show that the Veteran was admitted for drug rehabilitation in October 1989.  At that time, he denied having major adult illnesses and hepatitis, but reported using intravenous (IV) drugs.  His blood work showed minimal elevations in the liver function tests.  

A VA outpatient note dated in December 1989 indicated that the Veteran was at risk for liver damage secondary to alcohol and the medication AZT.   In February 1990, AZT was discontinued because of increased liver function tests and continued alcohol use.  

The Veteran underwent a VA examination in March 1990.  At that time, laboratory findings showed elevated liver function tests.  The diagnoses included those of alcohol abuse, opioid abuse, and cocaine abuse, and hepatic dysfunction, cause undetermined.  An October 1990 outpatient note included a diagnosis of alcoholic hepatitis.  

A December 1997 VA discharge summary showed that the Veteran had reported that he started drinking when he entered service.  He did not use any types of hard drugs until after discharge.  Around the age of 21, he started using IV heroin and shared needles and syringes prior to 1985.  He also reported using IV cocaine, smoking cocaine, and snorting heroin.  Laboratory data showed that the hepatitis C test was positive.  

A September 2001 abdominal ultrasound demonstrated liver parenchymal disease without any focal abnormalities.  A November 2001 VA outpatient record noted that the Veteran's reported history that he had been diagnosed with hepatitis for 30 years.

In August 2009, the Veteran submitted a completed questionnaire regarding his risk factors for hepatitis.  At that time, he reported using IV drugs.  He denied other risk factors, to include blood transfusions.  

The Veteran underwent a VA examination in July 2013.  Hepatitis C was noted with a date of diagnosis in 1997.  The Veteran reported that he had an operation on his foot during service and that he was in the hospital for 2 to 3 weeks.  He stated that the area was cut, left open while he stayed in bed.  He denied having a history of blood transfusions and actively using drugs at that time.  

The Veteran reported that he went to VA in the late 1960's and was told he had hepatitis, but was not told what type.  He indicated that years later he was doing drugs and was tested and told that he had hepatitis C.  

The Veteran stated that he was exposed to other people's blood and had a biopsy at the East Orange VA Medical Center when the nurse did not have gloves on and had blood on her hands.  He reported having a long history of unprotected sexual intercourse.  

The examiner reviewed the test results.  A September 2012 liver ultrasound was noted to have shown slightly parenchymal echotexture of the liver which could be seen with early parenchymal changes of cirrhosis.  An April 2013 CT scan showed hepatic steatosis without focal mass.

The examiner opined that the claimed condition was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  In support of this opinion, the examiner discussed relevant in-service and post-service records.  

The examiner went on to state that it was less likely than not that the Veteran's hepatitis C was causally related to the foot surgery that was performed during service or another identified risk factor or incident of active service.  

The following extensive rationale was provided:

Veteran reported having been hospitalized for treatment of a left foot infection during service.  This [was] supported by the record; however, hospitalization records were not available.  Available records indicate[d] a diagnosis of left foot abscess between the 4th and 5th toes.  Typical treatment for an abscess [was] incision and drainage.  Essentially, the abscess [was] cut open, drained, and left to heal.  Antibiotics [might] also be given orally or intravenously, depending on the infectious organism involved, but the mainstay of treatment [was] incision and drainage.  

Known risk factors for hepatitis C include[d] illicit injection drug use, HIV infection, piercings or tattoos in unclean environments using unsterile equipment, receiving a blood transfusion or organ transplant before 1992, being a health care worker who ha[d] been exposed to infected blood, receiving clotting factor concentrates before 1987, receiving hemodialysis treatments for a long period of time, being born to a woman with a hepatitis C infection.  

Veteran denie[d] any history of blood transfusion.  There [was] no history of receiving clotting factor concentrates or hemodialysis.  He ha[d] not had an organ transplant.  Veteran denie[d] piercings or tattoos.  He ha[d] not been employed as a health care worker.  Pertinent positives in veteran's history include[d] a long history of illicit injection drug use (heroin) and intranasal cocaine, which veteran state[d] he began after discharge from military service, as well as history of sharing dirty needles.  Veteran [was] also known to be HIV positive.  Hepatitis C [might] also be transmitted via unprotected sex, and veteran gave a history of unprotected sexual intercourse.  

Based on available records, it appear[ed] [V]eteran was definitively diagnosed with hepatitis C in 1997.  Prior to that, it [was] noted that he had a history of mildly elevated liver enzymes in the 1990s with no definitive cause.  Veteran report[ed] having been told he had hepatitis in the late 1960's or 1970's, but records [did] not confirm this or [were] unavailable.  That said, records from the 1990's indicate[d] hepatitis C serology was performed.  Unfortunately, the results [were] not documented (or at least were not located by this examiner on review of the c-file), though no diagnosis of hepatitis C was rendered during this time and likely would have been documented had the tests come back positive.  Veteran was felt to have alcoholic hepatitis due to a history of alcohol abuse, which [was] well documented in the record.  

Given [V]eteran's multiple risk factors for hepatitis C, which include[d] the long history of IV drug abuse including sharing used needles, history of unprotected sexual intercourse, and co-infection with HIV (reportedly from IV drug abuse), this examiner opine[d] as above.  The IV drug abuse [was] felt by this examiner to be the most likely culprit in transmission of hepatitis C virus, though transmission could have occurred via unprotected sexual intercourse as well.  It [was] far less likely that veteran contracted hepatitis C in some other fashion during military service.  The use of contaminated medical equipment or transfusion of contaminated blood [could] transmit hepatitis C, but it [was] noted that the veteran ha[d] no history of blood transfusions by history and record review, and this examiner [found], given the overwhelming presence of other risk factors as outlined above, that it [was] less likely than not (less than 50 percent probability) that [V]eteran's hepatitis C was contracted during his incision and drainage procedure during service, his hospitalization during service, or during other illness, injury or event during service.  


Analysis

The most recent examination noted a diagnosis of hepatitis C and for purposes of this decision, the Board finds evidence of current disability.  

In determining whether there was an in-service event, the Board acknowledges the Veteran's contentions that he underwent a foot surgery at Lackland Air Force Base.  As noted, the Veteran denied having had any operations at separation.  However, he was hospitalized for his foot abscess and these records are unavailable.  On this record, the Board will concede an in-service left foot procedure.  

The question remains though, as to whether the current hepatitis C infection is related to service.  Initially, the Board notes the contentions that hepatitis was diagnosed within one year of service.  The Veteran is competent to report that he was seen at a VA facility in 1969 and was told that he had hepatitis.  

The Board, however, does not find this statement consistent with the overall evidence including other earlier statement made by the Veteran in connection with medical treatment.  That is, the Veteran was admitted for substance abuse treatment in 1989 and at that time denied having hepatitis.  Additionally, although his liver function tests were apparently elevated, this was attributed to alcoholic hepatitis in 1990 and a confirmed diagnosis of hepatitis C was not shown for several years.  

Regardless, Hepatitis C is not listed as a chronic disease and presumptive service connection is not for application.  See 38 C.F.R. §§ 3.307, 3.309(a).  The continuity provisions at 38 C.F.R. § 3.303(b) are also not for consideration.  See Walker.  

Moreover, early findings of cirrhosis of the liver were not identified until many years after service.  

The claims folder contains a VA medical opinion addressing etiology.  As set forth, this opinion weighs against the Veteran's claim.  

The Board finds this opinion extremely probative as it was based on a thorough review of the Veteran's history and claims folder, as well as in-person examination when he personally related information to the examiner.  

Additionally, the examiner provided sufficient rationale in support of this opinion, to include a discussion of pertinent evidence and consideration of the Veteran's statements and applicable risk factors.  

The evidence in support of the Veteran's claim generally consists of his statements and attorney argument.  Essentially, they contend that hepatitis C was manifested prior to his post-service intravenous drug abuse and was related to the reported in-service foot surgery.  

The service records are negative for any complaints or treatment for hepatitis or related liver disease.  There is no indication that the Veteran underwent a blood transfusion at the time of the claimed surgical procedure, and in fact, the Veteran denied ever having a blood transfusion.  A review of the claims folder is negative for any in-service risk factors for hepatitis C.  

Again, the Board acknowledges the Veteran's arguments.  However, questions of competency notwithstanding, the lay statements of record simply do not outweigh the well-reasoned VA opinion set forth.  

In summary, the probative evidence shows that the Veteran's current hepatitis C infection was related to post-service risk factors.  

The Board further notes that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  See VA Fast Letter 04-13 (June 29, 2004).  

Here, as noted, the Veteran is shown to have a significant history of IV drug use beginning after his period of active service.  

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


